Citation Nr: 1706683	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-30 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for hypertension.  

2.  Entitlement to an initial compensable (i.e., higher than 0 percent) rating for headaches.  

3.  Entitlement to an initial rating higher than 10 percent for right carpal tunnel syndrome (CTS) (exclusive of temporary 100 percent rating under Paragraph 4.30, from November 10, 2008 to December 31, 2008).

4.  Entitlement to an initial rating higher than 10 percent for history of left foot, 4th and 5th mid-shaft metatarsal fracture now with metatarsalgia (left foot disability) prior to October 31, 2014 (exclusive of temporary 100 percent ratings under Paragraph 4.30, from August 18, 2011 to November 30, 2011, and again from April 5, 2012 to May 31, 2012); and higher than 20 percent since October 31, 2014.  

5.  Entitlement to an initial rating higher than 20 percent for right shoulder tendinopathy/tendinosis (right shoulder disability) (exclusive of temporary 100 percent rating under Paragraph 4.30, from November 7, 2006 to December 31, 2006).

6.  Entitlement to an initial rating higher than 10 percent for cervical spine, degenerative joint disease (DJD).

7.  Entitlement to an initial rating higher than 10 percent for major depressive disorder (MDD) prior to October 27, 2014; and higher than 30 percent since October 27, 2014.

8.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty in the US Air Force from March 1966 to September 1968 and from April 1985 to April 2001.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  She appealed for higher initial ratings for MDD, left foot fracture with metatarsalgia, right shoulder tendinopathy/tendinosis, hypertension, CTS, cervical spine DJD, and headaches.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals her initial rating, VA must consider whether she is entitled to a "staged" rating to compensate her for times since the effective date of her award when her disability may have been more severe than at others).  

FINDINGS OF FACT

1.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 110 or more; by systolic pressure predominantly 200 or more.

2.  The Veteran's diagnosed tension headaches are not manifested by characteristic prostrating attacks averaging at least once every two months over the last several months, nor any attacks productive of severe economic inadaptability.  

3.  The Veteran's dominant hand is her right hand.  Her right hand carpal tunnel syndrome demonstrates no worse than mild incomplete paralysis of the major extremity.  

4.  Prior to October 31, 2014, the Veteran's left foot disability does not show symptoms or manifest impairment sufficient to be characterized as a moderately-severe or severe foot injury. 

5.  Since October 31, 2014 to the present, the Veteran's left foot disability does not show symptoms or manifest impairment sufficient to be characterized as a severe foot injury. 

6.  The overall probative evidence does not demonstrate reduced range of motion (flexion, abduction, internal rotation, or external rotation) to at least midway between the side and shoulder level (45 degrees), let alone even greater limitation of motion to 25 degrees from the side, even considering factors such as pain on motion.  Also, the Veteran's right shoulder post-surgical scar is well-healed and stable, small (less than 39 sq. cm.), not deep, not tender on examination, and does not cause limitation of motion or other function of the shoulder.

7.   The Veteran has not been diagnosed with intervertebral disc syndrome (IVDS) of the cervical spine, and she has not manifested any incapacitating episodes requiring prescribed bed rest.  The evidence does not show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined cervical spine range of motion not greater than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  There is no ankylosis of the cervical spine.

8.  Prior to October 27, 2014, the Veteran's major depressive disorder did not manifest occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

9.  Since October 27, 2014, the Veteran's major depressive disorder did not manifest occupational and social impairment with reduced reliability and productivity.  

10.  The Veteran does not have a current chronic left shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code (DC) 7101 (2016).

2.  The criteria are not met for an initial compensable rating for the Veteran's tension headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.31, 4.124a, DCs 8100, 8199 (2016).

3.  The criteria are not met for an initial rating higher than 10 percent for the Veteran's right carpal tunnel syndrome.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, DC 8515 (2016).

4.  Prior to October 31, 2014, the criteria are not met for an initial rating higher than 10 percent for the Veteran's left foot, 4th and 5th mid-shaft metatarsal fracture, with metatarsalgia.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2016).

5.  Since October 31, 2014, the criteria are not met for a rating higher than 20 percent for the Veteran's left foot, 4th and 5th mid-shaft metatarsal fracture, with metatarsalgia.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2016).

6.  The criteria are not met for an initial disability rating higher than 20 percent for the Veteran's right shoulder tendinopathy/tendinosis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5024, 5200-5203 (2016); 38 C.F.R. § 4.118, DCs 7801-7805 (2008).

7.  The criteria are not met for an initial rating higher than 10 percent for the cervical spine DJD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2016).

8.  Prior to October 27, 2014, the criteria are not met for an initial rating higher than 10 percent for major depressive disorder. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, DC 9434 (2016).

9.  Since October 27, 2014, the criteria are not met for a rating higher than 30 percent for major depressive disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, DC 9434 (2016).

10.  A chronic left shoulder disorder was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DUTIES TO NOTIFY AND ASSIST 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran has also been provided with VA examinations for her several claims for higher ratings.  On review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

Also, the Board does not find it necessary to remand for a VA examination and medical nexus opinion for a left shoulder disorder under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During the pendency of this claim, there is no diagnosable current chronic left shoulder disability, even acknowledging an in-service 1986 motor vehicle accident with associated left shoulder pain and contusions.  A medical nexus opinion on a non-existent left shoulder disability is not warranted.  38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  38 U.S.C.A. § 5103A.

II.  CLAIMS FOR HIGHER INITIAL RATINGS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

A.  HYPERTENSION-INITIAL RATING HIGHER THAN 10 PERCENT

The Veteran's hypertension has been assigned an initial 10 percent rating under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  This rating was effective from the date of service-connection, or when the claim was received on June 27, 2005.  

Under DC 7101, a higher 20 percent rating may be assigned if diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated even higher, as 40-percent disabling.  
A maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104 , DC 7101.  The Board notes that words such as "predominantly" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Regardless, a basic understanding of predominant would suggest that the diastolic pressure was above a certain level more often than it was below it. 

The probative (competent and credible) evidence of record does not indicate an initial rating higher than 10 percent is warranted under the applicable rating criteria.  

The Veteran's January 2006 VA examination shows the Veteran was taking medication to control a hypertension disability that was initially diagnosed and treated in-service, but that it was stable since onset.  The Veteran denied hospitalizations or surgery related to the hypertension.  The examiner diagnosed mild-moderate hypertension, with no significant occupational effects and no effects on daily activities.  The examiner noted blood pressure readings of 155/77, 160/95, and 162/92.  At the Veteran's August 2007 VA examination, the Veteran reported no significant changes from the last exam.  The August 2007 VA examiner found the Veteran's blood pressure readings were 130/84, 130/82; and a third reading of diastolic pressure of 82, but showing an illegible systolic pressure reading.  At her October 2014 VA examination, the examiner found her blood pressure readings were 128/76, 129/78, and 126/75, with an average blood pressure reading of 127/76.  
Further, her private treatment records reveal the following blood pressure readings:  145/92 in May 2008, 104/71 in September 2011, and 135/74 in March 2012.  

In this case, the Veteran contends in her June 2008 statement that her hypertension is currently uncontrolled, such that her doctor increased her medication to bring it under control.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  However, the Board finds that she is not competent to provide a probative (persuasive) opinion on a medical matter without the appropriate medical training and expertise, especially on the severity of her hypertension in terms of the applicable rating criteria.  Even if she were competent in such regard, her lay statements in this regard are not credible, and thus not probative in support of her claim.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  That is, the Veterans' statement regarding an uncontrolled hypertension is inconsistent with her reported history to the above examiners such that her hypertension is "well controlled" on several medications.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  
Moreover, even accepting such statements, this does not establish a basis for a higher rating under the schedular criteria.  Blood pressure is measured by objective, not subjective, means, so there is a specific monitoring device for determining blood pressure and the extent it is elevated.  The rating criteria require documentation of this objective measure of the blood pressure and that it fall within a certain range to warrant a certain rating.  

On review of the blood pressure readings, the probative evidence does not demonstrate that the Veteran's hypertension disability is manifested by diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more, such as would warrant a higher 20 percent rating.  There is no basis to further stage the disability.  The appeal is denied, as there is no reasonable doubt to resolve in her favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  

There is no basis to refer for extraschedular consideration under 38 C.F.R. § 3.321(b)(1), since not specifically sought by the Veteran or reasonably raised by the facts found by the Board.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

B.  TENSION HEADACHES-INITIAL COMPENSABLE RATING

The Veteran is service-connected for headaches, and assigned an initial zero percent rating (i.e., non-compensable) under 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8199-8100.  As history, the RO's August 2006 rating decision established service connection for headaches on the basis of the reported current headaches at the January 2006 VA examination, and in-service history of diagnoses and treatment for headaches.  Because the Veteran's specific diagnoses are not listed in the Rating Schedule, DC 8199 has been assigned pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  Here, the most closely analogous diagnostic code is DC 8100, for migraine headaches.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
Considering the overall evidence of record, the Board must first clarify that the Veteran is only service-connected for tension headaches, and not also post-concussion headaches, especially considering the clarifying diagnoses by the August 2007 and October 2014 VA examiners.  

DC 8100 provides that a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A higher 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  The maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  
The rating criteria do not define "prostrating."  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  

In this case, the overall evidence of record does not support the Veteran's claim for a compensable rating for her headaches disability.  At the January 2006 VA examination, see p. 11, the Veteran reported she began having headaches and right arm numbness after stopping Naproxen, a medication, from fear of cardiovascular effects.  At the January 2006 VA Spine examination, see p. 14, she reported that she is in constant pain, which she believes causes her headaches and neck pain.  There was no complaint or indication in the January 2006 examination report that the Veteran has had any prostrating attacks from headaches.  

At the Veteran's August 2007 VA neurological examination, the Veteran reported her headaches may be as infrequent as once every couple of months, but as frequently as daily.  She added that the frequency of her headaches varies with her level of stress, and complained of "really quite a lot" of stress.  She reported being on the medication Relafen, 1 tablet twice a day, which gave her a moderate amount of relief.  The examiner recorded that her headaches occur over the occiput of her head and can best be described as a "vice-like tightening" and the degree of pain fluctuates.  The VA examiner summarized that the Veteran has intermittent tension-type headaches for which she takes prescription medication, Relafen.  The examiner concluded, "While they (headaches) do fluctuate related to her stress, which seems to be worse now, it is not, clear that they are worsening.  

At the Veteran's October 2014 VA Headaches examination, the Veteran reported that a year ago (2013) she fell and sustained a concussion/neck injury and has had severe daily headaches, falls and dizziness episodes since then for which she is followed by a pain management specialist.  Since then, she underwent radiofrequency ablation and physical therapy, takes daily ibuprofen and sleeps during the day to alleviate the pain, which is severe.  The Veteran reported that prior to the head injury in 2013, she only had mild occasional headaches since the mid-40s when she was in the service.  She denied any treatment for migraines, but reported occasional taking over the counter Motrin.  She did not have any severe or incapacitating episodes of headaches prior to sustaining a concussion a year ago.  
The examiner diagnosed (1) tension headaches, with onset approximately 20 years ago (in-service); and (2) post-concussion headaches, diagnosed since 2013.  Importantly, though, the October 2014 VA examiner specifically found that the Veteran's headache pain, which is on both sides of her head, has a duration of less than 1 day; and does not have characteristic prostrating attacks of migraine or non-migraine headache pain.  

The Veteran is clearly competent to describe the symptoms, frequency and duration of her headaches.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  As such, the Board finds that the Veteran's competent and credible reports of the frequency of her tension headaches show that her service-connected tension headaches manifest as frequently as daily.  Nonetheless, she is not competent to provide a probative (persuasive) opinion on a medical matter without the appropriate medical training and expertise, especially on the severity of her headaches disability in terms of the applicable rating criteria.  Indeed, the question of whether the headaches are prostrating in nature, requires appropriate medical findings.  

In this case, the probative evidence does not show any indications that the Veteran's service-connected tension headaches (as opposed to her non-service connected post-concussion headaches) have been productive of any prostrating attacks, much less occurring on a frequency approaching a bi-monthly basis for a higher 10 percent rating, or even more frequently, as would be required for a higher 30 percent.  
The weight of the evidence is also against the conclusion that the Veteran's service-connected tension headaches have resulted in severe economic inadaptability, an essential element for a higher 50 percent rating under DC 8100.  In contrast, there was no complaint or indication in the October 2014 VA examination report that the Veteran's service-connected tension headaches have resulted in severe economic inadaptability.  The October 2014 VA examiner commented that although her post-concussive headaches are severe and limit her ability to work, nonetheless, such headaches are not related to her service connected headaches.  

Also, there is no basis to further stage the disability.  The appeal is denied, as there is no reasonable doubt to resolve in her favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  

There is no basis to refer for extraschedular consideration under 38 C.F.R. § 3.321(b)(1), since not specifically sought by the Veteran or reasonably raised by the facts found by the Board.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

C.  RIGHT CARPAL TUNNEL SYNDROME (CTS) 

The Veteran's right carpal tunnel syndrome (claimed as numbness and right hand condition) is service-connected for headaches, and assigned an initial 10 percent rating, under 38 C.F.R. § 4.124a (diseases of the peripheral nerves), DC 8515.  This appeal for a higher initial rating is exclusive of the temporary total rating under 38 C.F.R. §  4.30, from November 10, 2008 to December 31, 2008, awarded for post-surgical convalescence following a November 2008 surgery for CTS.  

Ratings for neurological impairment of the upper extremities depend on which side is the major side, i.e., the one predominantly used by the individual.  Only one side is considered the major side associated with the dominant hand, and here, the January 2006 VA examiner noted the Veteran is right-hand dominant, which would be her "major side."  See 38 C.F.R. § 4.69 (dominant hand).  Thus, the Veteran's left-sided upper extremities will be considered the major side for rating purposes.

Diagnostic Code 8515 provides ratings for paralysis of the median nerve. 
Mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; 
Moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and 
Severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side. 
Complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side. 
38 C.F.R. § 4.124a, DC 8515.

At the Veteran's January 2006 VA peripheral nerves examination, the Veteran reported that she has right arm numbness, along with heaviness in the extremity and then tingling in the 2nd and 3rd fingers radiating to the right arm through her shoulder area.  She also reported pain shooting through her right arm.  On physical evaluation, she was noted to have normal upper right extremity strength of 5/5 in flexors and extensors of the upper extremity, symmetrical to the left upper extremity; no muscle atrophy or abnormal muscle tone; no effect on joint functioning.  Upon NCV/EMG testing, she was diagnosed with right carpal tunnel syndrome, unrelated to any neck pathology, and noted to have right arm numbness, along with occupational effect of pain with clerical duties, albeit no problems with daily activities.  

At the Veteran's August 2007 VA neurological disorders examination, she reported that she had a 15-year history (dating back to approx. 1992, so in-service) of numbness and tingling in the first and second fingers of her right hand.  
Motor examination of the hand in particular revealed 5/5 strength, good bulk, and normal tone.  There was no tenderness or limitation of wrist motion.  Sensory examination to light touch, pin, and vibration were normal.  Reflexes were trace in the upper extremities.  

Next, as mentioned, the Veteran had surgery in November 2008 for her right hand/wrist to remedy her CTS.  At the Veteran's October 2014 VA peripheral nerves examination, the Veteran reported 100 percent improvement in her presurgical CTS pain and the numbness/tingling after her surgery in 2008.  The examiner noted no symptoms attributable to any peripheral nerve conditions.  
There was slightly diminished right elbow flexion, right wrist flexion and extension, all rated at 4/5; and normal right elbow extension, grip and pinch, all rated at 5/5.  There was no muscle atrophy, reflexes were normal, and no trophic changes, and no assistive device was needed.  The radial nerve was marked "normal."  Importantly, the October 2014 VA examiner specifically found that the Veteran's right medical nerve was marked as "normal", as opposed to "incomplete paralysis" or "complete paralysis."  Moreover, the examiner found the peripheral nerve condition and/or peripheral neuropathy did not impact her ability to work.  

The Board finds that the probative evidence does not support a finding that the Veteran has moderate or severe incomplete level of paralysis, much less complete paralysis, to award a higher initial rating for the right upper extremity.  In this regard, the VA examination findings were consistent with only a "mild" level of neuropathy, but no worse.  Certainly, there were no specific findings by the examiner or in the private treatment records of "moderate" or "severe" incomplete paralysis of the right upper extremity.  There were certainly no medical findings of complete paralysis. 

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of her claim.  She is competent, as a layman, to report on that as to which she has personal knowledge, such as the existence of shooting pain and numbness in her right wrist, hand and arm.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since her allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan, 451 F.3d at 1331.  

Nonetheless, as a layman, without the appropriate medical training and expertise, she is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of her disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of her peripheral neuropathy, which requires both specialized medical knowledge of neurology and clinical evaluation of neurological manifestations.  Indeed, the Board notes that the medical findings in this regard provide the most probative evidence, and weigh against the notion that the peripheral neuropathy of the upper extremities can be characterized as "moderate" incomplete paralysis, let alone "severe" incomplete paralysis or "complete" paralysis.  

Also, there is no basis to further stage the disability.  The appeal is denied, as there is no reasonable doubt to resolve in her favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  

There is no basis to refer for extraschedular consideration under 38 C.F.R. § 3.321(b)(1), since not specifically sought by the Veteran or reasonably raised by the facts found by the Board.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

D.  LEFT FOOT DISABILITY-
HIGHER INITIAL STAGED 10 AND 20 PERCENT RATINGS

By way of history, the RO established service connection for the Veteran's left foot, 4th and 5th mid-shaft metatarsal fracture now with metatarsalgia (left foot disability), on the basis of service treatment records showing an in-service fracture of the left foot, at 4th and 5th metatarsals, with continued complaints of pain.  
The RO assigned an initial 10 percent rating, from June 27, 2005 to October 30, 2014; and assigned a higher rating of 20 percent from October 31, 2014 to the present.  The RO assigned staged ratings of 10 and 20 percent for the left foot disability under  38 C.F.R. § 4.71a, DC 5284.  

As background, the Veteran underwent two respective left foot surgeries during the pendency of the appeal.  Following the two surgeries, the RO awarded temporary total ratings for postsurgical convalescence under 38 C.F.R. § 4.30.  Temporary total ratings were in effect from August 18, 2011 to November 30, 2011 (following the August 2011 surgery) and again from April 5, 2012 to May 31, 2012 (following the April 2012 surgery).  Thus, this appeal for higher initial rating is exclusive of the temporary total ratings under Paragraph 4.30, from August 18, 2011 to November 30, 2011 and again from April 5, 2012 to May 31, 2012.  

Moderate foot injuries warrant a 10 percent rating; a 20 percent rating requires a moderately-severe foot injury; and a 30 percent rating requires a severe foot injury.  38 C.F.R. § 4.71a, DC 5284.  Where the minimum schedular evaluation requires residuals and the schedule does not provide a non-compensable evaluation, a non-compensable evaluation will assigned when the required residuals are not shown. 38 C.F.R. § 4.31  (2010).

Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule). Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 . Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. See 38 C.F.R. §§ 4.2 , 4.6.

i.  Initial rating higher than 10 percent for left foot disability, 
prior to October 31, 2014

Overall, the competent and credible (probative) evidence does not show symptoms or manifest impairment sufficient to be characterized as a moderately-severe left foot injury.   At the Veteran's January 2006 VA examination, she reported she fractured her left foot during service, in 1996, when walking over a rock.  See January 2006 VA feet examination, at p. 2.  She complained of daily foot pain, but had a stable course since onset, and treated it with elevation and pain medication.  She denied hospitalizations or surgeries at that time.  However, she reported at least weekly flare-ups of pain and swelling, of duration of less than one day.  She reported being able to stand 3 to 8 hours, with only short rest periods; and being able to walk 1-3 miles.  She complained of left foot tenderness, swelling, and pain while standing and walking.  The examiner noted no instability, normal gait, no abnormal weight bearing, and malunion/nonunion of tarsal/metatarsal joints, and only mild tenderness of the 4th/5th metatarsals.  There were no range of motion findings for her left foot and toes.  The examiner noted no objective findings on exam of metatarsal fracture, with metarsalgia (pain in the area).  The examiner noted no significant occupational effects and no limitation of activities of daily living.  

At the Veteran's August 2007 VA joints examination, the Veteran reported no inserts or assistive devices, that the left foot hurts only if she stands over several hours at a time, with discomfort at approximately at 4-5/10 on average without flare-ups, but with slight swelling if she stands over several hours at a time.  She denied current treatment.  On physical evaluation, the examiner found normal gait, no tenderness to palpation, no swelling, normal capillary circulation of toes normal, no deformity, no pes planus or pes cavus, no varus or valgus of the heel, normal Achilles alignment, and no evidence of abnormal weightbearing.  The examiner found no work effect and no daily activities effect.  The examiner concluded that physical examination of the left foot was "essentially normal" and that there was no functional impairment.  There were no relevant range of motion findings for the left foot or toes.  X-ray testing showed prior trauma of the 3rd, 4th, and 5th metatarsal bones.  

The probative evidence, including on review of the private treatment records, thus shows that the service-connected left foot disability is manifested by no more than swelling, tenderness on palpation and foot pain.  There are simply no indications that the left foot disability is anything other than, at most, a moderate foot injury.  There is no probative evidence to support the notion the left foot more nearly approximates a moderately-severe foot disability for a higher 20 percent rating, let alone a severe foot for an even higher 30 percent rating. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, in this case, the Veteran already receives a compensable rating for the left foot disability, and there are no indications of additional functional loss that would warrant still higher ratings.  

ii.  Rating higher than 20 percent for left foot disability, since October 31, 2014

The RO then assigned a higher 20 percent rating from October 31, 2014, the date of a relevant VA examination.  At the Veteran's October 31, 2014 VA foot examination, see p. 8, the Veteran reported recent medical history of an August 2011 reconstructive left foot surgery, which included a fusion (subtalar joint fusion) to help with pain and with "walking straight," and then in April 2012 she had hardware removal of screws that were replaced with plates.  She states she has pain on left foot with prolonged standing and walking over 2 hours, and has chronic swelling and stiffness.  At that time, she complained of pain on left foot with prolonged standing and walking over 2 hours, and has chronic swelling and stiffness.  She denied flare-ups.  She did report functional impairment of standing, walking, climbing down stairs, lifting and carrying anything over 5 lbs.  

The examiner found, on physical evaluation, that the Veteran had moderate pain on palpation to plantar 2nd and 3rd metatarsal heads.  Further, the examiner found "moderate-severe pain on palpation to dorsal left 4th metatarsal shaft."  The examiner also noted no motion of the left subtalar joint, the left forefoot is adducted on the rearfoot resulting in prominent 5th styloid process (not present on the right foot), decreased muscle strength (4/5) on left compared to right (5/5), gait is antalgic with instability of station when standing from sitting position due to left foot, and the foot condition chronically compromises weight bearing.  However, in summary, the examiner specifically characterized the left foot disability as "moderately severe."

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, it appears that such reported functional limitations such as swelling, pain, weakness, etc., as reported to the October 2014 VA examiner, were already taken into account in assigning the Veteran her present 20 percent rating.  

Overall, during this present period of the appeal, the competent and credible (probative) evidence, including on review of the private treatment records, does not show symptoms or manifest impairment sufficient to be characterized as a severe left foot injury, and so does not warrant an even higher 30 percent rating.  For instance, the October 2014 VA examiner found that it was only moderately-severe.  Also, there is no basis to further stage the disability.  The appeal is denied, as there is no reasonable doubt to resolve in her favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  

Furthermore, under the so-called "amputation rule," the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Amputation of the fourth and fifth metatarsals is rated under the criteria of §4.71a, DC 5172, under which a rating of 20 percent is awarded for amputation of toes other than the great toes, with removal of the metatarsal heads of either one or two toes.  
Thus, it appears that per the amputation rule, she is entitled to a maximum 20 percent rating for her left foot disability that involves two toes.  

There is no basis to refer for extraschedular consideration under 38 C.F.R. § 3.321(b)(1), since not specifically sought by the Veteran or reasonably raised by the facts found by the Board.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

E.  RIGHT SHOULDER DISABILITY-
INITIAL RATING HIGHER THAN 20 PERCENT

The Veteran's right shoulder tendinopathy/tendinosis, status-post right rotator cuff repair, has been initially rated at 20 percent, under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5024-5201, effective from June 27, 2005 (date of claim for service connection).  Here, the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 5024, for tenosynovitis.  DCs 5013 to 5024, as here, will be rated as degenerative arthritis under DC 5003 on limitation of motion of affected parts.  38 C.F.R. § 4.71a.  DC 5201 represents limitation of motion of the major arm.   38 C.F.R. § 4.71a.  The Veteran's dominant hand/arm is the right side, such that the Veteran's right shoulder is rated for disabilities of the major (dominant) arm.

Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a.  The movement of the shoulder and arm joint is covered in the regulations by 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Concerning this, under DC 5201, limitation of motion of the major (dominant) arm at the shoulder level (90 degrees) provides a 20 percent rating.  Limitation of motion to midway between the side and shoulder level (45 degrees) is assigned a 30 percent evaluation.  A 40 percent evaluation is warranted for the arm when motion is limited to 25 degrees from the side.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

A review of the January 2006 VA examination report, see pages 6-7, reveals the Veteran demonstrated flexion in her right shoulder from 0 to 180 degrees, limited to 90 degrees with pain; abduction from 0 to 180 degrees, limited to 90 degrees with pain; external rotation to 90 degrees, limited to 80 degrees with pain; and internal rotation to 90 degrees, limited to 75 degrees with pain.  See January 2006 VA examination, There was no additional limitation of motion on repetitive use.  Id.

This appeal for higher initial rating is exclusive of the temporary total evaluation under Paragraph 4.30, from November 7, 2006 to December 31, 2006, which compensated her for convalescence from surgical repair of a torn rotator cuff in her right shoulder on November 7, 2006.  Shortly following this convalescence period, private treatment records by Dr. A.W. at Moore Physical Therapy in January 2007 noted the Veteran demonstrated:  40 degrees flexion and less than 20 degrees abduction (January 24, 2007); and then later that month , found 45 degrees flexion and 55 degrees abduction (January 29, 2007).  Nonetheless, these appear to be isolated findings as her range of motion improved significantly within a few weeks thereafter due to ongoing physical therapy.  Indeed, private treatment records by Dr. A.W. noted forward flexion only to 55 degrees and abduction to 60 degrees when tested again in February 2007 and again in March 2007.  

At the August 2007 VA examination of her right shoulder, the Veteran reported that the right shoulder hurts daily at 4/10, flares up three days a week depending on activity, is treated by pain medication, but denied assistive devices.  On physical evaluation, the examiner noted a well-healed surgical scar, vertical between neck and shoulder; no tenderness to palpation, manual muscle strength testing of 5/5, and normal capillary circulation of the fingers.  She was noted to have functional impairment of the right shoulder between moderately severe and severe, but no weakness, fatigability or incoordination.  Range of motion testing was done with complaints of pain noted on the motions, showing flexion to 70 degrees, abduction to 60, and internal rotation and external rotation to 85 degrees each.  Each movement was tested three times.  The examiner noted extension to 35 degrees, but shoulder extension is not specified by 38 C.F.R. § 4.71, Plate I, and DC 5201.

At the October 2014 VA examination, page 10, the Veteran was diagnosed with right rotator cuff tendonitis.  She reported that since her November 2006 rotator cuff surgery, she has had very limited use of her right upper extremity.  She denied any pain in the right shoulder, unless she attempts to raise her arm above her shoulder.  She denied flare-ups.  She reported functional impairment due to her right shoulder as decreased ability to forward flex, abduct, and internally/externally rotate her right shoulder.  Range of motion testing showed all motion limited by pain, as follows:  
flexion to 75 degrees, with pain; abduction to 75 degrees, with pain; external rotation to 20 degrees, without pain; and internal rotation to 60 degrees, without pain.  There was no additional limitation of motion on repetitive motion testing.  There was no evidence of pain with weight bearing.  Also, there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no right shoulder ankylosis.  There was no right shoulder instability.  

On review of the VA examination reports or private treatment records, the overall probative evidence does not show that she demonstrated reduced range of motion (flexion, abduction, internal rotation, or external rotation) to at least midway between the side and shoulder level (45 degrees) to warrant a higher 30 percent evaluation, let alone even greater limitation of motion to warrant the maximum 40 percent schedular rating under DC 5201.  Any functional loss present is adequately compensated by the 20 percent rating already assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  As such, the Board does not find that the Veteran's range of motion is so functionally limited so as to warrant a rating in excess of the 20 percent that is already assigned.

There is simply no contention or indication that the Veteran had ankylosis of the scapulohumeral joint, so there is no need to consider DC 5200.  Neither is DC 5202 applicable, as the October 2014 VA examination, for instance, specifically found there was no malunion of the humerus, recurrent dislocation of the humerus, fibrous union or nonunion or loss of head of the humerus on any VA examination.  Finally, none of the medical records indicated any impairment of the clavicle or scapula, so that DC 5203 is also inapplicable.  

Next, the Board also considers whether the Veteran warrants a separate compensable rating for her right shoulder surgical scar.  Because the Veteran's claim was filed in June 2005 (before Oct. 23, 2008), the former scar rating criteria apply.  See 73 Fed. Reg. 54,708 (Sep. 23, 2008).  That is, the potential skin disability criteria, under 38 C.F.R. § 4.118, DCs 7801-7805 (2008), provide that a compensable, 10 percent disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters) (DC 7801); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater (DC 7802); for an unstable, superficial scar (DC 7803); for a superficial scar that is painful on examination (DC 7804); or for a scar that causes limitation of function of the affected part (DC 7805).  On review of the VA examination results and private right shoulder treatment records, there is no probative evidence to support that the scar is deep (Aug. 2007 VA examiner found a well-healed scar); causes limited motion, exceeds 39 sq. cm. (Oct. 2014 examiner measured scar as 1.3 sq. cm.), is unstable (Oct. 2014 examiner found it is not unstable), is painful on examination (Aug. 2007 examiner found no tenderness to palpation; and Oct. 2014 examiner found it is not painful), or otherwise causes limited right shoulder function (Oct. 2014 examiner found no other signs or symptoms).  The criteria for dermatitis or eczema (DC 7806) appear inapplicable.  There are also no relevant lay statements to consider.  Thus, she does not warrant a compensable rating for the surgical scar.  

The appeal is denied, as there is no reasonable doubt to resolve in her favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  

F.  CERVICAL SPINE/NECK DJD-
INITIAL RATING HIGHER THAN 10 PERCENT

The Veteran's cervical spine DJD has been initially rated at 10 percent, under 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine), effective from June 27, 2005 (date of claim for service connection).  

DC 5003 provides that degenerative or osteoarthritis, when substantiated by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate codes for the specific joint(s) involved.  See 38 C.F.R. § 4.71a, DC 5003. 

Spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DCs 5235-5243.  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  
The normal range of motion for the cervical spine is from 0 to 45 degrees forward flexion, 0 to 45 degrees extension, 0 to 45 degrees left and right lateral flexion, and 0 to 80 degrees left and right lateral rotation.  Normal combined range of motion of the cervical spine is 340 degrees.  General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.

Under the General Rating Formula, ratings for the spine are as follows:  
A higher 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A higher 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  
A higher 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  
A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

Pursuant to DC 5243, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  
A 20 percent evaluation is awarded for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  
An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  DC 5243, Formula for Rating IVDS, Note (1). 

The overall competent and credible (probative) evidence does not support the Veteran's claim for an initial rating higher than 10 percent.  The January 2006 VA spine examination report, see pages 14-20, notes the Veteran reported a medical history of neck pain since an in-service motor vehicle accident in 1986.  She reported she is in constant moderate severity of pain, and has mild fatigue, mild stiffness, no weakness, and mild spasms.  She denied any related bowel or bladder complaints.  On physical evaluation, cervical flexion was limited to 45 degrees, but pain starting at 30 degrees; extension to 20 degrees, but pain from 0 degrees; full bilateral lateral flexion to 45 degrees, right lateral rotation to 60 degrees not limited by pain; and left lateral rotation to 60 degrees, but pain from 40 degrees.  
Notably, while pain was shown on flexion at 30 degrees, the Veteran was able to flex to 45 degrees.  The general rating criteria for diseases and injuries of the spine specifically contemplate pain with movement, and thus the Board finds that the Veteran's flexion was to 45 degrees, even though such range included pain. 

At her August 2007 VA examination, the At your VA examination, there was no tenderness to palpation of the cervical spine, no muscle spasms.  The examiner found there was no upper extremity radiating pain or paresthesias on the right or left side.  Sensory, light-touch, and scratch upper extremities were normal.  The range of motion findings with complaints of pains were flexion to 60 degrees, extension to 42 degrees, right lateral rotation to 65 degrees, left lateral rotation to 45/50 degrees, and right lateral flexion to 50 degrees and left lateral flexion to 40 degrees.  Each motion was repeated three times.  The examiner assessed functional impairment as slight, with no weakness, fatigability, or incoordination.  

At her October 2014 VA examination, she reported flexion was to 45 degrees or greater with painful motion; extension was to 40 degrees with pain beginning at 35 degrees; right and left lateral flexion was to 25 degrees with no painful motion; right rotation was to 40 degrees with pain from 35 degrees; left rotation was to 40 degrees with pain beginning at 40 degrees.  On repetitive motion testing, there was no additional limitation of motion due to pain, fatigue, weakness, endurance, incoordination.  The examiner noted the Veteran's flare-ups of pain, but was unable to assess the impact on her range of motion testing.  The examiner commented that:  "There is insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the (joint) is used repeatedly of a period of time.  Based on the available evidence and exam findings, it is not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting."

Thus, the overall evidence of record, including on review of the VA examination reports and private medical evidence, do not show any findings of range of motion or other findings that would warrant a rating higher than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  That is, the overall probative evidence does not show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined cervical spine range of motion not greater than 170 degrees, even with consideration of pain on motion, stiffness, tightness and other DeLuca factors, including fatigue, weakness, endurance, incoordination.  Also, there was no contention by the Veteran or indication in any medical records of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  38 C.F.R. § 4.71a.  Moreover, there is no contention or indication that she is entitled to a higher rating under the Formula for Rating IVDS. The Veteran did not report IVDS or incapacitation episodes to any of the VA examiners, and the October 2014 VA examiner specifically found she does not have IVDS.  

The Board observes that the Veteran has complained of neck pain and stiffness to VA examiners.  While her descriptions of her symptomatology are both competent and credible, they are outweighed by the medical evidence discussed.  The medical findings are more probative since made by clinicians with expertise in assessing the severity of spinal disabilities, based upon physical evaluation and diagnostic testing.  38 C.F.R. § 3.159(a)(2); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Importantly, it is clear she experiences some functional loss, such as some loss of motion due to her neck pain, but such loss does not approximate the criteria contemplated by the assignment of a higher rating under §§ 4.40, 4.45 and 4.49.  

The appeal for a schedular rating higher than 10 percent for cervical spine DJD is denied, as there is no reasonable doubt to resolve in her favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  

However, in this case, the Veteran's neurological complaints of numbness and pain in the right arm are already compensated for by her service-connected right CTS.   The Board acknowledges that at the January 2006 VA examination, the Veteran complained of sharp, shock-like radiating pain into her right neck, trapezius, shoulder and medial arm, and constant paresthesias.  (In contrast, she denied such complaints at the October 2014 VA examination.)  Nonetheless, the Board cannot consider a separate compensable rating for the cervical spine DJD's radiculopathy/neuropathy in the right upper extremity, see 38 C.F.R. § 4.124a, DC 8520, as rating these symptoms separately would constitute impermissible pyramiding.

G.  EXTRASCHEDULAR CONSIDERATION FOR ORTHOPEDIC DISABILITIES

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected left foot disability, right shoulder disability, and cervical spine disability, respectively.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's orthopedic disabilities of the foot, shoulder and spine reasonably describe and assess the Veteran's disability level and symptomatology, respectively.  The criteria rate the disability on the basis of orthopedic symptomatology including a wide range of symptoms such as pain, swelling, etc.; thus, the demonstrated and reported manifestations - namely limitation of motion and flare-ups of joints- are contemplated by the provisions of the rating schedule.  The Board necessarily considers the entirety of the Veteran's symptomatology within the context of the schedular rating criteria.  As the Veteran's disability picture is reasonably contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.

H.  MAJOR DEPRESSIVE DISORDER (MDD):  
STAGED INITIAL RATINGS HIGHER THAN 10 AND 30 PERCENT

The Veteran contends that her service-connected psychiatric disability, identified as major depressive disorder (MDD), is more severe than her initial 10 and 30 percent staged ratings.  She has been assigned a 10 percent initial rating since she became service-connected on June 27, 2006.  During the appeal, an April 2016 rating decision increased MDD to 30 percent, effective October 27, 2014, the date of a VA examination.  Her MDD is rated under 38 C.F.R. § 4.130, DC 9434 (MDD).  

Mental disorders are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308  (Mar. 19, 2015). 

The General Rating Formula for Mental Disorders provides the following criteria:
A 10 percent disability rating is assigned if the disorder causes occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.  
38 C.F.R. § 4.130. 

A 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  However, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether she has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of her claim.  She is competent, as a layman, to report on that as to which she has personal knowledge, such as depressive symptoms, feelings of isolation and loneliness, anxiety attacks, and anger.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  However, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on the severity of her MDD in relation to the applicable rating criteria, since this is a medically complex matter that requires particular expertise in clinical psychology and psychiatry, which she simply does not possess.  In contrast, the examiners were experts in clinical psychology/psychiatry and took into consideration the Veteran's subjective complaints, social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of her PTSD.  So this determination is multi-factorial, based on all of the relevant medical and other evidence, not just predicated on her lay statements.

i. Period Prior to October 27, 2014

The medical evidence of record includes January 2006 and August 2007 VA examinations that evaluated her psychiatric disability.  

At the January 2006 VA mental disorders examination, the Veteran reported that she began to experience depressive symptoms during service, in approximately 1996, following the death of her sister.  She reported her in-service treatment included anti-depressive medications, such as Zoloft, that she had continued post-service and this had been helpful to her.  She maintained that her depression manifests itself principally by loss of interest in activities she enjoyed and lack of initiative, and she has no desire to be around people when she becomes depressed.  With medication, she reports satisfactory sleep 4 nights out of 7 each week, with restlessness on other nights.  She also reported going bowling with a group twice a month, going to happy hour with friends or colleagues once a month, and having good friends that she sees approximately every other week for social activities.  Objectively, the examiner noted she manages good hygiene and appearance; her immediate, recent and remote memories were satisfactory; oriented in all spheres; normal speech; no suicidal or homicidal ideations; no delusions; satisfactory concentration; anxious mood with broad range of affect; good judgment; and fair insight.  The examiner diagnosed Axis I "major depressive disorder (improved with treatment)."  Importantly, the Veteran reported working as a county clerk and denied to the January 2006 VA examiner that she had any significant problems with depression impairing her work performance, stating, "Most of the time I do okay."  The examiner concluded that "her depressive disorder has improved and stabilized with her medication regimen."  The examiner added, "Symptomatology at the present time is in the mild range."

Accordingly, the January 2006 examiner assigned a GAF score of 65, indicative of mild symptoms and manifestations.  Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  

At the August 2007 VA examination, the Veteran now complained of more anger recently, anxiety attacks, sleep with is at least 7 hours and sound, no dreams, no night sweats, difficulty with concentration and memory, adequate energy and motivation, denial of suicidal ideation, and denial of deep sadness.  She lived alone at that time.  She exercises 3 times a week, used to enjoy bowling but no longer bowls, has one close friend and keeps in touch with Air Force friends.  She reported working as a county clerk for the past 4 years.  Objectively, the August 2007 VA examiner found:  the Veteran was fully-oriented in all spheres; affect was full range, and mood was mildly anxious; thought process as linear and goal directed with no evidence of psychosis, but with considerable- preoccupation regarding somatic symptoms and her own and others' health; speech was of normal rate and rhythm; eye contact was good; judgment is sometimes impaired by the veteran's focus on health problems; minimal insight; memory and concentration are within normal limits; and denied suicidal or homicidal ideation.

The August 2007 VA examiner summed up that the Veteran evidences mild anxiety and depression, and her overriding symptom is a preoccupation with health.  The examiner noted the Veteran's "mild depression and anxiety interfered slightly with her life in that she has some difficulty forming a full-range meaningful relationship, and despite isolation, she indicates that at times she is somewhat lonely", noting she had a close friend and some outside interests.  The examiner expressly noted, "She also has a full-time job.  There is no evidence that her depression has increased in severity."  The August 2007 VA examiner assigned a GAF score of 60, a borderline score indicating mild to moderate symptoms.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

As noted, it is not simply the psychiatric symptoms a Veteran experiences, but how those symptoms impact her occupational and social functioning.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As such, the mere presence of certain symptoms alone does not mandate a higher rating.

The overall competent and credible (probative) evidence during this period shows the MDD does not show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130. Rather, there is highly probative evidence from the examiners that the symptoms are generally mild and there was no indication of any occupational impairment attributable to her psychiatric disability.  To emphasize, per § 4.126(b), the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  Here, in the absence of any contention or indication of occupational impairment due to her MDD, there is simply no basis to assign a higher rating.  Therefore, the claim for entitlement to an initial rating higher than 10 percent must be denied during this period.  There is no basis to further stage the disability.

ii. Period Since October 27, 2014

At the Veteran's most recent October 27, 2014 VA exam, The veteran indicated most recently she is dealing with "more anxiety than depression."  She indicated she is currently living in a house with her daughter, her husband, her grandson and his two children and herself. She noted she moved in with her daughter about four years ago (2010) and her grandson moved in about 1.5 years ago. She noted the living arrangements are very distressing.  She indicated she has two great grandchildren (ages 2 and 3) and she becomes easily irritated with them.  She stated she becomes anxious with the arrangements.  She stated when she becomes anxious "I have screamed and it just hasn't gone over too well."  She noted this is usually towards the children.  She reported the depression is relatively stable on medication.  

The October 2014 VA examiner diagnosed adjustment disorder with mixed anxiety and depressed mood, based on reported symptoms of depressed mood and anxiety.  (In this case, the Board does not draw further distinctions among which symptoms are attributable to the service-connected MDD, as there has not been the required differentiation of diagnoses to, in turn, compartmentalize the extent of symptoms that is attributable to the mental disability that is service-connected versus that which is not.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).).  The examiner assessed speech as normal in rate and tone; no psychomotor agitation or retardation was observed; thought production appeared functional; the Veteran denied any current suicidal ideation; and judgement and insight appeared intact.  

Thus, the October 2014 examiner summarized the disability as having occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods, of significant stress, or symptoms controlled by medication.  The Board notes that this characterization more correctly approximates the criteria for maintaining a 10 percent rating for a mental disorder, although the Board will not disturb the presently assigned 30 percent rating for this period.  

Again, the Board notes that the Veteran is competent to report symptoms of her MDD disability, but not to identify a specific level of disability.  The medical findings in this case directly address the criteria under which this disability is evaluated and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology.  

Thus, there is highly probative evidence against a finding that the MDD manifests occupational and social impairment with reduced reliability and productivity.  Rather, there has been no contention or indication of occupational impairment that would form a basis for assigning a higher rating.  Importantly, the Veteran reported to the October 2014 examiner that she is currently unemployed, but there is no contention or medical evidence that her service-connected psychiatric disability, in particular, has caused her to become unemployed.  Although the Veteran has some social impairment due to her psychiatric disability, this is insufficient as a sole basis for a higher rating under the General Rating Formula.  38 C.F.R. § 4.126(b).  Overall, then, the Veteran did not exhibit the type, frequency and severity of symptoms required for a higher 50 percent rating, or greater.  See Mauerhan v. Principi, 16 Vet. App. 436.  Lastly, there is no basis to further stage the disability.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  
The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted her occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

III.  SERVICE CONNECTION CLAIM FOR A LEFT SHOULDER DISORDER

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Here, the Veteran contends she is entitled to service connection for a left shoulder disorder due to muscle damage from an in-service motor vehicle accident in service in September 1986, as well as subsequent treatment from 1986 to 1988.  See June 2005 claim and June 2005 supporting statement.  Certainly the Board acknowledges that the Veteran did suffer an MVA in-service in September 1986, as such MVA resulted in a documented in-service injury to the neck/cervical spine region, for which the Veteran is now service-connected.  Even accepting in-service left shoulder injury and resulting pain since the 1986 MVA, there is no indication of a resulting chronic left shoulder disability by discharge.  

The overall evidence does not support the first and preliminary requirement for service connection.  The Veteran has not established a present chronic left shoulder disability.  Shedden, 381 F.3d 1163.  For instance, there are no diagnoses of left shoulder tendinopathy/tendinosis, arthritis, or other disorders.  A review of the medical records do not otherwise reveal any chronic left shoulder disability at any time since her claim was filed, nor was there a recent diagnosis of disability prior to the Veteran filing a claim for benefits based on that disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Rather, at the January 2006 VA examination, the Veteran denied left shoulder pain.

Regarding the Veteran's assertion of residual muscle damage, specialized medical expertise as well as independent physical evaluation and diagnostic testing, is required to diagnose a chronic disability concerning a claimed left shoulder disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that certain disabilities, such as rheumatic fever, are not conditions capable of lay diagnosis).  Thus, her lay statements are not competent to establish the missing element of a present disability for the claimed chronic left shoulder disorder, and there is no need to also consider the credibility of her lay statements in this regard.

Lastly, the Veteran does not provide and the record does not otherwise indicate any possible etiological link to service.  Further, the Veteran has not submitted any lay statements regarding a continuity of pain dating back to the accepted in-service injury, nor would this be possible absent first establishing a chronic left shoulder disability, which again, she has not.  Because there is no diagnosis or other competent and credible evidence of a present chronic left shoulder disability, there is no possible means of attributing such disorder to her active duty military service.  
The Board concludes that the evidence does not support the claim for service connection.  As such, this issue is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

The claim for an initial rating higher than 10 percent for hypertension is denied.

The claim for a compensable rating for headaches is denied.

The claim for an initial rating higher than 10 percent for right CTS is denied.

The claims for an initial rating higher than 10 percent prior to October 31, 2014 for left foot, 4th and 5th mid-shaft metatarsal fracture now with metatarsalgia, and for a rating higher than 20 percent since October 31, 2014, are denied.  

The claim for an initial rating higher than 20 percent for the Veteran's right shoulder tendinopathy/tendinosis is denied.

The claim for an initial rating higher than 10 percent for cervical spine DJD is denied.

The claim for an initial rating higher than 10 percent prior to October 27, 2014 for MDD, and for a rating higher than 30 percent since October 27, 2014, is denied.

The claim for service connection for a left shoulder disorder is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


